DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 11/9/2021 does not place the application in condition for allowance.
	The previous art rejections are withdrawn due to Applicant’s amendment.
	New rejections follow.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0317352 to Lee.
	The limitation in the preamble that the claimed composition is for a non-aqueous secondary battery functional layer is an intended use limitation. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). MPEP §2111.02.II. The body of the claim sets forth all of the structural limitations of the claimed invention; therefore the intended use limitation in the preamble is not given patentable weight.
Regarding claims 1-5, Lee teaches a composition (“protective layer” of the text) comprising a polymer (“ion conductive polymer”; ¶0084) and a solvent (included in “liquid electrolyte”; ¶0044, 0108), wherein the polymer is a block copolymer (¶0092) including an aromatic vinyl monomer unit (styrene units, subscripted “z” in Formula 2) and an aliphatic conjugated diene monomer unit (butadiene units, subscripted “y”) (¶0097-0101). 
The block copolymer of Formula 2 of Lee has consecutive blocks of aromatic vinyl monomers (a whole number of styrene units proportional to “z” are present; a skilled artisan would at once envisage an embodiment of the block copolymer of Formula 2 where the whole number of styrene units is greater than 1; A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015), MPEP §2131.02.III), and consecutive blocks of aliphatic conjugated diene monomers (a whole number of styrene units proportional to “y” are present; a skilled artisan would at once envisage an embodiment of the block copolymer of Formula 2 where the whole number of styrene units is greater than 1). The consecutive blocks of aromatic vinyl monomers are themselves consecutively formed with the consecutive blocks of aliphatic conjugated diene monomers; therefore the block copolymer has a consecutive-block region such as claimed.
The block copolymer includes a portion (acrylonitrile units) which are not part of the consecutive-block region, and present in a molar proportion in a preferred range of 0.1 to 0.35 (¶0099). The aliphatic conjugated diene monomer unit has a mass of approximately (4C + 6H)=54 a.u., the aromatic vinyl monomer unit has a mass of approximately (8C + 8H)=104 a.u., and the acrylonitrile monomer unit has a mass of approximately (3C+1N+3H)=53 a.u.. Therefore, at a molar proportion of 0.35 acrylonitrile monomer units, 0.05 aliphatic conjugated diene monomer units, and 0.6 aromatic vinyl monomer units, the mass% of diblock content, wherein the diblock content is the ratio of the consecutive-block region to the entire block copolymer, is (0.05*54 + 0.6*104)/(0.05*53 + 0.6*104 + 0.35*53) = 78 mass%. At a molar proportion of 0.35 acrylonitrile monomer units, 0.45 aliphatic conjugated diene monomer units, and 0.2 aromatic vinyl monomer units, the mass% of diblock content is (0.45*54 + 0.2*104)/(0.45*53 + 0.2*104 + 0.35*53) = 71 mass%. A skilled artisan would understand that block copolymers in which the acrylonitrile monomer unit molar proportion exceeds 0.35, also contemplated by the reference (¶0098), could have a diblock content lower than 71 mass%. 
Therefore, per claims 1 and 2, the range of diblock content overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claim 3, in the example of modified-Lee above in with 0.2 aromatic vinyl monomer units by molar proportion, the polymer contains the aromatic vinyl monomer units in a proportion of (0.2*104)/(0.45*53 + 0.2*104 + 0.35*53) = 33 mass%. A skilled artisan would therefore also understand that Lee also renders the claimed range of aromatic vinyl monomer units obvious.
Per claim 4, in the example of modified-Lee above in with 0.45 aliphatic conjugated diene monomer units by molar proportion, the polymer contains the aromatic vinyl monomer units in a proportion of (0.45*53)/(0.45*53 + 0.2*104 + 0.35*53) = 37 mass%. A skilled artisan would therefore also understand that Lee also renders the claimed range of aliphatic conjugated diene monomer units obvious.
Per claim 4, while Lee does not specifically teach a preferred weight average molecular weight of the polymer disclosed by Formula 2, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the degree of polymerization of each of the monomer units in order to optimize the behavior of the polymer as an ion conductive polymer (¶0085, 0086, 0092, 0100). A skilled artisan would understand that such optimization would necessarily result in an optimization of the weight average molecular weight of the polymer.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Per claim 5, Lee teaches that the composition of that invention further comprises inorganic particles (¶0052, 0139).
Regarding claim 6, Lee teaches a non-aqueous secondary battery functional layer (“protective layer” of the text; ¶0224, 0227, 0228) having a composition comprising a polymer (“ion conductive polymer”; ¶0084) and a solvent (included in “liquid electrolyte”; ¶0044, 0108), wherein the polymer is a block copolymer (¶0092) including an aromatic vinyl monomer unit (styrene units, subscripted “z” in Formula 2) and an aliphatic conjugated diene monomer unit (butadiene units, subscripted “y”) (¶0097-0101). 
The block copolymer of Formula 2 of Lee has consecutive blocks of aromatic vinyl monomers (a whole number of styrene units proportional to “z” are present; a skilled artisan would at once envisage an embodiment of the block copolymer of Formula 2 where the whole number of styrene units is greater than 1; A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015), MPEP §2131.02.III), and consecutive blocks of aliphatic conjugated diene monomers (a whole number of styrene units proportional to “y” are present; a skilled artisan would at once envisage an embodiment of the block copolymer of Formula 2 where the whole number of styrene units is greater than 1). The consecutive blocks of aromatic vinyl monomers are themselves consecutively formed with the consecutive blocks of aliphatic conjugated diene monomers; therefore the block copolymer has a consecutive-block region such as claimed.
The block copolymer includes a portion (acrylonitrile units) which are not part of the consecutive-block region, and present in a molar proportion in a preferred range of 0.1 to 0.35 (¶0099). The aliphatic conjugated diene monomer unit has a mass of approximately (4C + 6H)=54 a.u., the aromatic vinyl monomer unit has a mass of approximately (8C + 8H)=104 a.u., and the acrylonitrile monomer unit has a mass of approximately (3C+1N+3H)=53 a.u.. Therefore, at a molar proportion of 0.35 acrylonitrile monomer units, 0.05 aliphatic conjugated diene monomer units, and 0.6 aromatic vinyl monomer units, the mass% of diblock content, wherein the diblock content is the ratio of the consecutive-block region to the entire block copolymer, is (0.05*54 + 0.6*104)/(0.05*53 + 0.6*104 + 0.35*53) = 78 mass%. At a molar proportion of 0.35 acrylonitrile monomer units, 0.45 aliphatic conjugated diene monomer units, and 0.2 aromatic vinyl monomer units, the mass% of diblock content is (0.45*54 + 0.2*104)/(0.45*53 + 0.2*104 + 0.35*53) = 71 mass%. A skilled artisan would understand that block copolymers in which the acrylonitrile monomer unit molar proportion exceeds 0.35, also contemplated by the reference (¶0098), could have a diblock content lower than 71 mass%. 
The range of diblock content overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
The composition described above is the composition of the non-aqueous secondary battery functional layer. The examiner understands the composition of modified-Lee to therefore read on “a non-aqueous secondary battery functional layer formed by using the composition for a non-aqueous secondary battery functional layer according to claim 1”.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726